LAWS, Chief Judge.
Upon review of the proceedings in this case, and particularly developments since the last extension of time granted plaintiff to produce documents and records called for originally by order dated July 5, 1949, Societe Internationale Pour Participations Industrielles et Commerciales, S. A. v. Clark, D.C., 9 F.R.D. 263, the Court is of opinion there is no reasonable likelihood plaintiff will be able to accomplish the full production required by law. During a period of more than four years, plaintiff’s efforts to make full production or accomplish full access to documents and records, such as was required by the Government of Switzerland in determining the same issues as are raised in this suit, have proved to be *84futile. Any less production or access will not comply with the requirement of Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C.A., which governs this Court. Accordingly, the Court is constrained to deny plaintiff’s motion to vacate Paragraph 4 (as amended) of the order of March 31, 1953, and to extend time to make further discovery under the order of July 5, 1949, and will dismiss its suit with prejudice.
Counsel will prepare the appropriate order.